Citation Nr: 0912596	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The appellant had active service from November 1979 to 
January 1997.  Her case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In May 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, in March 2004, in February 2007, 
and again in July 2008, the Board remanded the case to the RO 
for additional development.  

The Board notes that the appellant submitted a written 
statement to the RO in December 2008, in response to the 
rating decision issued that same month.  However, what the 
appellant is attempting to say about that rating decision is 
not entirely clear.  The December 2008 decision referenced by 
the appellant had dealt with multiple issues, including a 
grant of service connection for hypertensive nephrosclerosis 
and the continuation of a 40 percent disability evaluation 
for her connective tissue disability.  However, the 
appellant's December 2008 letter addressed many matters, 
including several which appear to be beyond the scope of the 
December 2008 rating decision.  Thus, it is unclear whether 
and with what aspects of that rating decision the appellant 
might be disagreeing.  The matter is referred to the RO, the 
appellant and her representative with the reminder that any 
Notice of Disagreement (NOD) must be submitted to the RO 
prior to the expiration of the one-year period that began 
with the issuance of the associated rating decision.


FINDING OF FACT

With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is at least as likely 
as not that the appellant's service-connected disability is 
of such severity as to preclude her from obtaining or 
retaining substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.1-4.16, 4.18 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant's representative stated at her May 2003 
videoconference hearing that the appellant had been 
unemployed since November 2002.  See Hearing Transcript p. 2.  
The appellant testified that she had experienced fatigue with 
the need to rest while working, as well as associated 
problems with concentration.  She said that she had been 
terminated from this position because of poor job 
performance.  See Hearing Transcript pp. 4-5.  The appellant 
further testified that she had acquired an associate's degree 
in computers while enrolled in VA vocational rehabilitation.  
See Hearing Transcript p. 7.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  Advancing 
age, any impairment caused by conditions that are not service 
connected, and prior unemployability status must be 
disregarded when determining whether a veteran currently is 
unemployable.  Id.

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

Based on the evidence of record, it is clear that the 
appellant does meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a) 
in that she is service-connected for hypertensive 
nephrosclerosis with hypertension (rated as 60 percent 
disabling), dysthymic disorder (rated as 50 percent 
disabling), a connective tissue disorder (rated as 40 percent 
disabling), and hypertensive cardiovascular disease (rated as 
30 percent disabling) and given that her combined disability 
rating is 90 percent.  Therefore, the remaining question is 
whether the appellant is unemployable as a result of her 
service-connected disabilities.  The evidence supports such a 
conclusion; a high rating in itself (such as 90 percent) is 
recognition that the impairment makes it difficult to obtain 
or keep employment.

Review of the medical evidence of record reveals that the 
appellant has been in receipt of ongoing treatment for her 
service-connected dysthymic disorder.  A November 2002 VA 
outpatient treatment note indicated that the appellant had 
recently been terminated from her job.  The physician noted 
that the appellant's termination may well have been related 
to her dysthymic disorder.  A January 2005 Social Work note 
included the assessment that the appellant had pressured 
speech, that she was mildly to moderately agitated and that 
she needed a psychiatric evaluation.  A March 2005 VA mental 
health note indicated that the appellant had occupational and 
social impairment due to her dysthymic disorder.  It was 
noted that the appellant had previously worked for the 
Federal Government, but was fired after four months because 
of relationship problems on the job and a refusal to do work 
she did not consider to be part of her job description.  A 
September 2005 VA mental health note indicated that the 
appellant was experiencing a worsening mood, as well as 
suicidal thoughts.  The writer noted that the appellant was 
supposed to be taking anger management classes.  In August 
2006, the appellant was seen in a VA emergency room (ER); the 
addendum to the ER note indicated that the appellant had 
reported that her divorce attorney had refused to continue 
working with her.

A VA mental health note indicates that the appellant was 
assigned a Global Assessment of Functioning (GAF) score of 55 
in April 2005.  As indicated in Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995), the global assessment of functioning 
(GAF) is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 51-60 rating indicates moderate 
difficulty in social, occupational or school functioning.  
See also, Cathell v. Brown, 8 Vet. App. 539 (1996); and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a "GAF of 50 is defined as ['][s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  

The appellant underwent a VA examination for mental disorders 
in December 2005.  The examiner stated that the appellant's 
depressive-type symptoms, including her difficulty with 
concentration and her desire to isolate herself from others, 
likely affected her ability to maintain consistent 
employment.  The examiner also stated that, while the 
appellant was presently working on a part-time basis, this 
position allowed her to be independent from others.  The 
examiner further noted that the appellant had lost jobs in 
the past due, in part, to her desire to isolate herself and 
to her irritability.  As such, the evidence of record 
establishes that the appellant is greatly limited in 
employability as a result of her service-connected dysthymic 
disorder.  

The evidence also demonstrates that the appellant's service-
connected physical disabilities have resulted in further 
impairment of her ability to engage in a substantially 
gainful occupation.  In December 2005, the appellant 
underwent a VA lymphatic disorders examination.  The 
examination yielded a diagnosis of hypertensive heart 
disease, with evidence of hypertensive nephrosclerosis.  The 
examiner noted that the appellant had a connective tissue 
disorder manifested by joint pain and Raynaud's phenomenon 
occurring at the fingertips in cold weather.  The examiner 
stated that the appellant was precluded from working in 
situations with cold temperatures and said that she would 
only be able to perform light to sedentary work.  

The appellant underwent a VA hypertension examination in June 
2007.  The examiner noted that the appellant had uncontrolled 
blood pressure, despite being on medications.  The examiner 
also noted that there was evidence of hypertensive 
nephrosclerosis, evidenced by a creatinine level of 1.5 
mg/dl, a urine protein of 1+, and urinary frequency.

The appellant underwent another VA medical examination in 
October 2008; she reported that she was unable to work due to 
her connective tissue disorder, stating that she had 
difficulty moving and getting around.  The examiner concluded 
that the appellant would be limited to sedentary to light 
employment due to the connective tissue disability.  The 
examiner also stated that the appellant's Reynaud's symptoms 
would prevent her from working in situations of extreme cold 
and that her ankle pain with associated difficulty standing 
would necessitate her needing to take breaks and to alternate 
between sitting and standing as needed.  

Based on its review of the relevant evidence relating to the 
service-connected psychiatric and physical disabilities 
discussed above, and giving the benefit of the doubt to the 
appellant, the Board finds that it is as likely as not the 
appellant is precluded from work by her significant service-
connected psychiatric disability combined with her 
considerable service-connected physical disabilities as she 
is due to her other non-service-connected impairments.  The 
sum total of the appellant's service-connected symptomatology 
clearly interferes with her capacity to engage in 
substantially gainful employment.  

TDIU benefits are warranted when the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).  Here, the appellant has a 
combined rating of 90 percent and she is limited only to 
light or sedentary work due to service-connected disability.  
In addition, she would need to take frequent breaks from any 
job she obtained, and she has demonstrated an inability to 
work with others or follow a command structure.  The above 
evidence is at least in equipoise regarding the appellant's 
overall level of employability.  Therefore, affording the 
appellant the benefit of the doubt, the Board concludes that 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disability has been 
established.  


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.






____________________________________________
M. HANNAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


